—Appeal from an order of the Family Court of Sullivan County (Bivona, J.), entered July 19, 1992, which, inter alia, in a proceeding pursuant to Family Court Act article 7, reinstated a prior order awarding custody of respondent to the Sullivan County Department of Social Services for placement in a residential facility for one year.
Respondent challenges his placement in a residential facility as the result of his being adjudicated a person in need of supervision. His challenge has, however, been rendered moot due to the expiration of the one-year placement period that was directed in Family Court’s order. Accordingly, the appeal must be dismissed.
Cardona, P. J., Mikoll, Mercure, White and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.